DETAILED CORRESPONDANCE

Applicant’s response, filed January 5, 2021 has been received. Claims 1-9 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rohani (US 20180247160)

Regarding claim 1, Rohani teaches a moving body control apparatus for controlling a moving body, the moving body control apparatus comprising: an acquisition device for acquiring one controlamong N control commands for the moving body and an image of a view in a traveling direction of the moving body, where N is an integer greater than or equal to 2; (Rohani, [0094] “The controller 612 can be configured to receive and send data from and to the radar system 402, the LIDAR system 404, the vision system 406, and the vehicle subsystem 614 including the machine learning  and an information processing device that selects one machine learning model corresponding to the one control command from among N machine learning models respectively corresponding to the N control commands, and uses the one machinone control command and the image acquired by the acquisition device as inputs. (Rohani, see Fig 6 that depicts a multi-layer control system, the system includes a plurality of planning layers or levels. [0102] “Each respective neural network receives data and generates output data associated with the functional task associated with the respective neural network. Output data of one or more neural networks of a planning layer may be shared between different neural networks of the same planning layer as a way of providing additional input data for the one or more neural networks of same planning layers.)

Regarding claim 2, Rohani teaches the moving body control apparatus according to claim 1, wherein the information processing device calculates, from the image acquired by the acquisition device, a feature amount associated with the one control command acquired by the acquisition device and indicating a feature of an object, and outputs the control parameter based on the feature amount and the one control command acquired by the acquisition device. (Rohani [0141] “each of the processed sensor data 1186, the other data 1180, the image data 1190, the LIDAR data 1192, the RADAR data 1194, the IMU data 1196, and the other sensor data 1198 is received by a respective node in input layer 1302. See also [0142] “a weight may be set for each of the nodes 1308 of the neural network input layer 1302 and subsequent nodes of the neural network middle hidden layers 1304 and the neural network output layer 1306 of the neural network 1012-1”. See also [0143] “The finally decided one or more outputs of the neural network output layer 1304 can be calculated or determined using the 

Regarding claim 3, Rohan teaches the moving body control apparatus according to claim 1, wherein each of the N machine learning models is a neural network model. (Rohani, see Fig 6 that depicts the multiple machine learning models as a neural network, [1012] “Each planning layer or level includes one or more neural networks. Each neural network of each planning layer is associated with a different functional task for autonomous operation of a mobile robot or vehicle. Each respective neural network receives data and generates output data associated with the functional task associated with the respective neural network”.)

Regarding claim 4, Rohani teaches the moving body control apparatus according to claim 1, wherein the one control command includes at least one of turn left, turn right, stop, go forward, make a U-turn, and change lanes, (Rohani [0086]” the motion planning functional layer 106 may comprise at least one functional task 140 that corresponds to a specific command such as turn left, turn right, go straight ahead (follow the road), avoid an obstacle”.) and the control parameter includes at least one of a speed and a steering angle. (Rohani, Fig 1, [0086] ” the planning system 100 includes a motion planning functional layer 106 responsible for defining a local path to follow and determining commands such as steering and speed control commands for controlling the vehicle”.)

Regarding claim 5, Rohani teaches a moving body control method for controlling a moving body, the moving body control method comprising: a first step of acquiring one control command among N control commands for the moving body and an image of a view in a traveling direction of the moving body, where N is an integer greater than or equal to 2; (Rohani [0094] “The controller 612 can  and a second step of selecting one machine learning model corresponding to the one control command from among N machine learning models respectively corresponding to the N control commands, and using the one machine learning model to output a control parameter for controlling the moving body, using the one control command and the image acquired in the first step as inputs. (Rohani See Fig 3 that depicts the machine multi-layer machine learning models.)

Regarding claim 6, Rohani teaches a training method for a moving body control apparatus that controls a moving body using a machine learning model, (Rohani Fig 2, [0077] “The planning computing system 100 includes machine learning system 110 illustrated in FIG. 2 which may be used by at least one or all of the mission planning layer 102, the behavior planning layer 104, and the motion planning layer 106. In an example embodiment, each layer 102, 104, 106 independently applies machine learning 304, on each layer and separate from the other layers, to perform or implement functional tasks for that particular planning functional layer”. See also Fig 3 that depicts the application of machine learning at items 316, 318 and 320) the training method comprising: a first step of training the machine learning model using first training data that takes N control commands for the moving body and a plurality of images of a view in a traveling direction of the moving body as inputs, and includes a plurality of control parameters for controlling the moving body correct answers, where N is an integer greater than or equal to 2, the plurality of images respectively corresponding to the N control commands, and the plurality of control parameters respectively corresponding to the N control commands. (Rohani Fig 6 that depicts the multi-layer machine learning model. [0103] “A functional task may include planning or performing an action, and may include operating the system 1000 or a device or subsystem of an autonomous vehicle such as vehicle 1105”. See also [0104] “As shown in FIG. 6, the system 1000 

Regarding claim 7, Rohani teaches the training method according to claim 6, further comprising: a second step of training the machine learning model using second training data that takes the plurality of images as inputs and includes the N control commands as correct answers, wherein the second step is performed before the first step. (Rohani, see Fig 6 that depicts the multi-layer machine learning model. [0118] “The vehicle control system 1115 comprises a plurality of sensors 1110 located about the vehicle 1105 and one or more wireless transceivers 1130 each coupled to a controller, such as a processor 1102 (FIG. 8), of the vehicle control system 1115. The plurality of sensors 1110 comprise one or more digital cameras 1112”. See also [0112] “The motion planning layer 1006 defines a series of motion tasks 1, 2, etc., based on data 1180 received from one or both mission planning layer 1002 and behavior planning layer 1004. Motion planning layer 1006 aggregates the data 1180 and passes this directly to a processor, such as processor 1102 which is part of vehicle control system 1115. Vehicle control system 1115 comprises hardware and/or software that can interact with vehicle subsystems and operable elements of the vehicle. Alternatively, the data may be passed directly to drive control system 1150 (from motion planning layer 1006 and safety planning layer 1008 or vehicle subsystem 1160 (mission planning layer 1002 and behavior planning layer 1004)”. See also [0112] 

Regarding claim 8, Rohani teaches the training method according to claim 7, further comprising: a third step of training the machine learning model using a constraint condition that restricts a possible operating state of the moving body, wherein the third step is performed after the second step. (Rohani, see Fig 6 that depicts the multi-layer machine learning model and behavior planning layer. See also Fig 3 that depicts the implementation of the behavior planning layer. [00083] “The behavior planning functional layer 104 assesses the optimal route and additional factors such as the surrounding environment, applicable driving rules, the presence of dynamic obstacles including vehicles and pedestrians, road constraints such as the number of lanes in a road and speed limits, safety concerns, and passenger convenience to define and select the appropriate functional tasks to enable the autonomous vehicle or mobile robot to navigate the route”. See also [1019] “The respective neural networks of the planning layers 1002, 1004, 1006 can be run or executed in parallel with the neural networks of a same or different planning layer”.)

Regarding claim 9, Rohani teaches the training method according to claim 7, further comprising: a fourth step of training the machine learning model using a traffic rule to be obeyed by the moving body, wherein the fourth step is performed after the second step. (Rohani, see Fig 6 that depicts the multi-layer machine learning model and behavior planning layer. See also Fig 3 that depicts the implementation of the behavior planning layer. [00083] “The behavior planning functional layer 104 assesses the optimal route and additional factors such as the surrounding environment, applicable driving rules, the presence of dynamic obstacles including vehicles and pedestrians, road constraints such as the number of lanes in a road and speed limits, safety concerns, and passenger convenience to 

Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a moving body control apparatus, moving body control method and training method.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661